Citation Nr: 0022564	
Decision Date: 08/25/00    Archive Date: 09/01/00

DOCKET NO.  99-03 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right knee condition secondary to service connected left knee 
condition.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right hip condition as secondary to service connected left 
knee condition.

3.  Entitlement to a permanent and total disability 
evaluation for nonservice-connected pension.

4.  Entitlement to an increased evaluation for a left knee 
condition, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran had active duty service from September 1972 to 
October 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which, in part, continued the veteran's 
20 percent evaluation for his left knee condition, denied 
reopening of the veteran's claims for entitlement to service 
connected for a right knee and right hip condition as 
secondary to the veteran's service connected left knee 
condition, and denied service connection for nonservice-
connected pension.

The Board notes that the veteran's substance abuse is due to 
his own willful misconduct and may not be considered in 
determining whether or not he is eligible for VA pension.  38 
C.F.R. § 3.301(c)(2)(3) (1999).


FINDINGS OF FACT

1.  By a rating decision in April 1992, the RO denied the 
veteran's claim of entitlement to service connection for a 
right knee condition secondary to service connected left knee 
condition; the veteran was notified of that determination and 
of his appellate rights, but he did not initiate an appeal.

2.  By a rating decision in April 1992, the RO denied the 
veteran's claim of entitlement to service connection for a 
right hip condition secondary to service connected left knee 
condition; the veteran was notified of that determination and 
of his appellate rights, but he did not initiate an appeal.

3.  Evidence pertinent to the veteran's secondary service 
right knee claim which has been received since the April 1992 
RO determination is essentially cumulative of evidence 
already of record and is not, by itself or in connection with 
evidence previously of record, so significant that it must be 
considered to fairly decide the merits of the claim.

4.  Evidence pertinent to the veteran's secondary service 
right hip claim which has been received since the April 1992 
RO determination bears directly and substantially upon the 
specific matter under consideration and is so significant 
that it must be considered to decide fairly the merits of the 
claim.

5.  There is no competent medical evidence of a nexus between 
the veteran's current right hip condition and his service 
connected left knee condition.

6.  The veteran was born in February 1955, has one year of 
college, and last worked in June 1997.

7.  The veteran's nonservice-connected disabilities are 
osteoarthritis, right hip, evaluated as 10 percent disabling; 
osteoarthritis, left hip, evaluated as 10 percent disabling; 
hepatitis C, evaluated as 0 percent disabling; right knee 
disability, evaluated as 0 percent disabling; umbilical 
hernia, evaluated as 10 percent disabling; hemorrhoids, 
evaluated as 0 percent disabling; kidney stones, evaluated as 
0 percent disabling.  The combined rating for the veteran's 
nonservice-connected disabilities is 50 percent (added 
bilateral factor).

8.  The veteran's disabilities do not preclude him from 
engaging in substantially gainful employment, consistent with 
his age, education and occupational history.

9.  The veteran's left knee is also shown to have limitation 
of flexion to 110 degrees with tenderness with some evidence 
of degenerative changes.

10.  The veteran's left knee condition is manifested by 
moderate to severe pain, locking, give way, with some 
swelling.


CONCLUSIONS OF LAW

1.  The April 1992 rating decision which denied service 
connection for a right knee condition as secondary to service 
connected left knee condition, is final.  38 U.S.C.A. § 
7105(c) (West 1991).

2.  The April 1992 rating decision which denied service 
connection for a right hip condition as secondary to service 
connected left knee condition, is final.  38 U.S.C.A. § 
7105(c) (West 1991).

3.  Evidence pertinent to the veteran's secondary right knee 
disability claim which has been received since April 1992 
rating decision is not new and material, and the veteran's 
claim of entitlement to service connection for a right knee 
condition as secondary to service connected left knee 
condition has not been reopened.  38 U.S.C.A. § 5108 (West 
1991), 38 C.F.R. § 3.156 (1999).

4.  New and material evidence has been received since the 
April 1992 rating decision, and the veteran's claim of 
entitlement to service connection for a right hip condition 
as secondary to service connected left knee condition, has 
been reopened. 38 U.S.C.A. § 5108 (West 1991), 38 C.F.R. § 
3.156 (1999).

5.  The veteran's claim of entitlement to service connection 
for a right hip condition as secondary to service connected 
left knee condition is not well-grounded.  38 U.S.C.A. § 
5107(a) (West 1991).

6.  The requirements for entitlement to a permanent and total 
disability evaluation for nonservice-connected pension have 
not been met.  38 U.S.C.A. §§ 1155, 1502, 1521, 5107 (West 
1991); 38 C.F.R. §§ 3.102, 3.321(b)(2), 3.340, 3.342, 4.15, 
4.17 (1999).

7.  Entitlement to an evaluation in excess of 10 percent for 
left knee degenerative arthritis have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003-5260 (1999).

8.  The criteria for a 20 percent evaluation for a left knee 
condition have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic Codes 5258, 
5259 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material

The Board first notes that claims by the veteran for 
entitlement to secondary service connection for a right knee 
and right hip condition were denied by a rating decision in 
April 1992 because there was no evidence of a right hip 
condition and one complaint regarding the right knee with no 
opinion as to secondary service connection.  The veteran was 
notified of that determination and apprised of appellate 
rights and procedures, but he did not initiate an appeal.  
Accordingly, the April 1992 rating decision became final.  
38 U.S.C.A. § 7105(c).  The veteran subsequently sought to 
reopen his claims, and the RO denied that request in an 
October 1998 rating decision.  The appellant did complete an 
appeal from that determination, and the case is now before 
the Board for appellate review.

A three-part analysis is to be applied when a claim to reopen 
is presented.  See Elkins v. West, 12 Vet. App. 209 (1999).  
The first step is to determine whether the veteran has 
presented new and material evidence under 38 C.F.R. § 
3.156(a) to reopen the prior claim.  If so, the second step 
requires a determination of whether the claim is well 
grounded pursuant to 38 U.S.C.A. § 5107(a).  If the claim is 
not well grounded, the adjudication process must halt, 
despite reopening, because a claim that is not well grounded 
cannot be allowed.  Winters v. West, 12 Vet. App. 203 (1999).  
If the claim is well grounded, then the VA must ensure that 
the duty to assist has been fulfilled before proceeding to 
the third step, a merits adjudication. Id.

In determining whether new and material evidence has been 
presented, "new" evidence is that which has not been 
previously submitted to agency decision makers and is neither 
cumulative nor redundant.  See 38 C.F.R. § 3.156(a); see 
generally Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
"Material" evidence is that which bears directly and 
substantially upon the specific matter under consideration, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Id.

A. Right knee

The veteran essentially contends that his right knee 
condition is due to his service connected left knee 
condition.  At the time of the April 1992 determination, the 
evidence of record included: the veteran's service medical 
records; December 1983, July 1985, September 1987, August 
1989 VA examinations; VA outpatient treatment records dated 
1986 to March 1992, indicating in March 1992 complaint 
concerning the right leg.  Based on this evidentiary record, 
the RO determined that there was no basis for relating the 
veteran's right leg complaint to his service connected left 
knee condition.

The evidence received subsequent to the April 1992 rating 
decision includes: VA outpatient treatment records dated June 
1997 to December 1998, with complaint in March 1998 of right 
knee pain; March 1998 x-ray, revealing normal right knee; VA 
examination dated September 1998, with range of motion from 0 
to 130 degrees examiner noting insufficient evidence to 
warrant acute or chronic diagnosis based on that examination.

With regard to the newly received items of evidence, while 
not of record in April 1992, are nevertheless not new and 
material since they essentially confirm what was already 
known in 1992; that is, that the veteran suffered from pain 
in his right knee.  There is no new evidence suggesting any 
link between the veteran's right knee pain and his service 
connected left knee condition.

In sum, what is lacking to reopen the veteran's claim is 
evidence (not before the RO in April 1992) which shows that a 
right knee condition was either manifested during service or 
was related to the veteran's service connected left knee 
condition.   C.F.R. § 3.156(a); Hodge, supra.

B. Right hip condition

The veteran essentially contends that his right hip condition 
is due to his service connected left knee condition.  At the 
time of the April 1992 determination, the evidence of record 
included: the veteran's service medical records; December 
1983, July 1985, September 1987, August 1989 VA examinations; 
VA outpatient treatment records dated 1986 to March 1992.  
These records did not show complaints or a diagnosis of a 
right hip condition.  Based on this evidentiary record, the 
RO determined that there was no basis for relating the 
veteran's right hip complaint to his service connected left 
knee condition.

The evidence received subsequent to the April 1992 rating 
decision includes: VA outpatient treatment records dated June 
1997 to December 1998, with veteran seen for complaints of 
hip pain in March and May 1998 and examination showed full 
range of motion, impression myalgia, joint pain; x-ray in 
March 1998 revealed mild degenerative changes of the hip; VA 
examination dated September 1998 which found pain, but full 
range of motion of the right hip, impression was mild early 
osteoarthritic changes.

The Board believes that the evidence received subsequent to 
the April 1992 rating decision is new and material since it 
establishes a right hip disability which had not been 
previously diagnosed.  Therefore, the evidence is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Accordingly, such evidence 
must be viewed as new and material, and the veteran's claim 
has therefore been reopened.

The Board must now consider whether the veteran's claim is 
well grounded.  In order for a service connected claim to be 
well-grounded, there must be competent evidence: i) of 
current disability (a medical diagnosis); ii) of incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence), and; iii) of a nexus between the inservice 
injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  In 
addition, the United States Court of Appeals for Veterans 
Claims (Court) has held that secondary service connection may 
also be granted for the degree of aggravation to a 
nonservice-connected disorder which is proximately due to or 
the result of a service-connected disorder.  Allen v. Brown, 
7 Vet. App. 439, 448 (1995).  The Board notes that this may 
be referred to as secondary service connection by way of 
aggravation.

The evidence establishes that the veteran currently has 
osteoarthritic changes of the right hip.  The requirement of 
medical evidence of current disability has therefore been 
met.  

Service medical records are negative for any diagnosis of a 
right hip disorder.

VA outpatient treatment records dated June 1997 to December 
1998 indicate that the veteran was seen for complaints of hip 
pain in March and May 1998.  An examination showed full range 
of motion.  The impression was myalgia, joint pain.  X-rays 
in March 1998 revealed mild degenerative changes of the hip.  
A VA examination dated September 1998 found pain, but full 
range of motion of the right hip.  The impression was mild 
early osteoarthritic changes.

The evidence of record establishes that the veteran currently 
has a right hip disorder.  However, the record has fails to 
provide any competent medical evidence illustrating a nexus 
between the veteran's current right hip disorder and his 
service connected left knee condition.  Service medical 
records do not establish that the veteran had a right hip 
disorder in service and post-service VA medical records note 
complaints of right hip pain in March 1998.  However the 
examiner did not relate it to the veteran's service connected 
left knee condition.  The Board cannot rely solely on the 
veteran's own testimony because evidence of a medical nexus 
cannot be established by lay testimony.  See Espiritu, 2 Vet. 
App. at 294-95 (1991).  A well-grounded claim must be 
supported by evidence, not mere allegations.  See Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).

Therefore, the Board must conclude that the veteran has not 
presented evidence sufficient to justify a belief by a fair 
and impartial individual that his claim of entitlement to 
service connection for a right hip condition secondary to 
service connected left knee condition is well grounded.  
Accordingly, this claim must be denied.

The Board is not aware of the existence of additional 
evidence that might well ground the veteran's claim, a duty 
to notify does not arise pursuant to 38 U.S.C.A. § 5103(a).  
See McKnight v. Gober, 131 F.3d 1483, 1484-1485 (Fed. Cir. 
1997); Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).  
However, the Board views its discussion as sufficient to 
inform the veteran of the elements necessary to well ground 
his claims, and an explanation as to why his current attempt 
fails.

II. Nonservice-connected pension

A disability pension is payable to a veteran who served for 
90 days or more during a period of war and who is permanently 
and totally disabled due to nonservice-connected disabilities 
not the result of his own willful misconduct.  38 U.S.C.A. 
§ 1521(a) (West 1991).  There are three alternative 
regulations upon which a finding of permanent and total 
disability for pension purposes may be based.  In accordance 
with the VA Schedule For Rating Disabilities, one may 
establish that the veteran has a lifetime impairment which 
renders it impossible for the "average person" to follow a 
substantially gainful occupation.  38 U.S.C.A. § 1502.  This 
method requires rating each disability under the appropriate 
diagnostic code, and then combining the ratings to determine 
whether the veteran holds a combined one hundred percent 
schedular evaluation for pension purposes.  If a veteran 
suffers the permanent loss of the use of both hands or both 
feet, or of one hand and one foot, or of the sight of both 
eyes, or becomes permanently helpless or permanently 
bedridden, the veteran will be considered permanently and 
totally disabled.  38 C.F.R. § 4.15.

Absent a combined one-hundred percent schedular evaluation, 
entitlement to a permanent and total disability rating for 
pension purposes may be established if there is evidence that 
the veteran has a lifetime impairment which precludes the 
veteran from securing and following substantially gainful 
employment.  38 U.S.C.A. § 1502; 38 C.F.R. § 4.17.  If there 
is only one such disability, it must be ratable at 60 percent 
or more; if there are two or more disabilities, there must be 
at least one disability rated at 40 percent or more and the 
combined rating must be 70 percent or more.  If the veteran 
is considered permanently and totally disabled under these 
criteria, he or she is then awarded a one hundred percent 
schedular evaluation for pension purposes.  38 C.F.R. §§ 
4.16(a), 4.17.

If the veteran's disability ratings fail to meet the 
percentage standards referenced above, a permanent and total 
disability rating for pension purposes may be granted on an 
extraschedular basis if the veteran is unemployable by reason 
of his or her disabilities, age, occupational background and 
other related factors.  38 C.F.R. §§ 3.321(b)(2); 4.17(b).

For the veteran to establish permanent and total disability 
for pension purposes under the first two methods described 
above, the veteran must show that she is objectively 
unemployable as a result of permanent disabilities, or that 
she experiences disabilities which would preclude the average 
person from following a substantially gainful occupation, if 
it is reasonably certain that the disabilities are permanent.  
38 U.S.C.A. § 1502; 38 C.F.R. §§ 3.342(b), 4.15.  Therefore, 
since the veteran has two or more disabilities, there must be 
at least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to at least 70 percent.

The veteran's nonservice-connected disabilities are 
osteoarthritis, right hip, evaluated as 10 percent disabling; 
osteoarthritis, left hip, evaluated as 10 percent disabling; 
hepatitis C, evaluated as 0 percent disabling; right knee 
disability, evaluated as 0 percent disabling; umbilical 
hernia, evaluated as 10 percent disabling; hemorrhoids, 
evaluated as 0 percent disabling; kidney stones, evaluated as 
0 percent disabling.  The combined rating for the veteran's 
nonservice-connected disabilities is 50 percent (added 
bilateral factor).

As noted above, entitlement to pension benefits may be 
objectively determined if the veteran is unemployable as a 
result of permanent disabilities or if he experiences 
disabilities which would preclude the average person from 
following a substantially gainful occupation, if it is 
reasonably certain that the disabilities are permanent.  38 
U.S.C.A. § 1502; 38 C.F.R. § 4.15.  An analysis of the 
propriety of the rating assigned for each of the veteran's 
nonservice-connected disabilities is therefore warranted.

The Board notes that the veteran was born in February 1955, 
reported one year of college, worked for 3 1/2 years at a 
rental car agency, and last worked in June 1997 in food 
preparation.  

A. Osteoarthritis right and left hip

VA outpatient treatment records dated June 1997 to December 
1998 indicate that the veteran was seen for complaints of 
right hip pain in March and May 1998.  An examination showed 
full range of motion.  The impression was myalgia, joint 
pain.  X-rays in March 1998 revealed mild degenerative 
changes of both hips.  A VA examination dated September 1998 
found pain in the right hip.  He complained of a stabbing 
burning pain in his right hip, sometimes an achy pain.  The 
frequency of his right hip pain was daily and the duration 
was up to one to two hours with medications and all day 
without medications.  He rated his right hip on a scale from 
one to ten as a nine for pain.  The veteran indicated that 
there were no alleviating factors and precipitating factors 
included prolonged sitting and getting up out of a chair.  He 
had full range of motion of both hips.  He had no pain in his 
left hip.  He did complain at the maximum range of motion on 
the right hip, both on internal and external rotation and on 
abduction, but there was full range of motion.  He had a 
verbal expression of tenderness on range of motion of the 
right hip.  The diagnosis was bilateral hip condition, with 
full range of motion of the bilateral hips, with painful 
motion of the right hip only.  The veteran had mild early 
osteoarthritic changes in his bilateral hips.

A 10 percent evaluation was assigned under 38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  Diagnostic Code 5010 states that 
traumatic arthritis is to be rated as degenerative arthritis 
under Diagnostic Code 5003.  Diagnostic Code 5003, in turn, 
states that the severity of degenerative arthritis, 
established by x-ray findings, is to be rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint or joints affected.

The severity of limitation of thigh flexion is evaluated 
under Diagnostic Code 5252.  Under this code flexion limited 
to 45 degrees warrants a 10 percent evaluation, flexion 
limited to 30 degrees warrants a 20 percent evaluation, and 
flexion limited to 20 degrees warrants a 30 percent 
evaluation.  In this case, the veteran's flexion of his left 
and right thigh was full range of motion as per the September 
1998 VA examination with pain at the maximum range of motion 
of the right hip.  Since there is no medical evidence to 
indicate limitation of motion of 30 degrees of either hip, a 
20 percent evaluation under Diagnostic Code 5252 is not 
warranted.

The severity of limitation of thigh abduction is evaluated 
under Diagnostic Code 5253.  Under this code limitation of 
thigh rotation, with the loss of the ability to toe-out more 
than 15 degrees, or for the limitation of abduction, with the 
loss of the ability to cross the legs, warrants a 10 percent 
evaluation.  A 20 percent evaluation requires limitation of 
abduction with motion lost beyond 10 degrees.  The September 
1998 VA examination indicated bilateral hip pain on internal, 
external rotation, and abduction; however, the examiner noted 
full range of motion.  Therefore, there is no medical 
evidence to indicate limitation of thigh rotation or 
abduction of either hip to warrant a 20 percent evaluation 
under Diagnostic Code 5253.

The Board notes that although no limitation of motion was 
found, a claimant is entitled to a 10 percent evaluation for 
painful motion of a major joint, even when there is no 
limitation of motion, where arthritis in the joint is 
established by x-ray.  Lichtenfels v. Derwinski, 1 Vet. App. 
484, 488 (1991).  

The Board has considered the provisions of 38 C.F.R. §§ 4.40, 
4.45, and 4.59; as well as the decision in DeLuca, 8 Vet. 
App. at 202, however, the foregoing do not provide a basis 
for an increase.  There is no objective evidence of any 
additional functional loss of range of motion due to pain to 
any extent approaching the criteria for an evaluation in 
excess of 10 percent under Diagnostic Codes 5252 or 5253.  
There is also no medical evidence of weakened movement, 
excess fatigability or incoordination which would warrant a 
higher evaluation.

B. Hepatitis C

VA outpatient treatment records dated June 1997 show that the 
veteran gave a history of hepatitis C for the past year.  

In a September 1998 VA examination the veteran reported that 
in 1995 he attempted to give blood and was told he had 
hepatitis.  He indicated that he did not know how he 
contracted the disease.  At the time of the examination he 
reported being asymptomatic indicating his liver enzymes were 
normal.  He indicated that he was being seen by a VA 
hepatologist who suggested observation only and to have his 
liver enzymes checked yearly.  The diagnosis was asymptomatic 
hepatitis C.

A 0 percent (noncompensable) evaluation was assigned under 
38 C.F.R. § 4.114 Diagnostic Code 7345.  Under this code a 
noncompensable evaluation is warranted for infectious 
hepatitis which is healed nonsymptomatic.  A 10 percent 
evaluation is warranted for infectious hepatitis with 
demonstrable liver damage with mild gastrointestinal 
disturbance.  

The Board is of the opinion that the evidence of record 
demonstrates that the veteran's disability picture for his 
hepatitis C does not meet the criteria for a compensable 
evaluation under Diagnostic Code 7345.  There is no clinical 
evidence of demonstrable liver damage with mild 
gastrointestinal disturbance which would warrant a 10 percent 
evaluation.  The September 1998 VA examination diagnosed 
asymptomatic hepatitis C.  Accordingly, the Board concludes 
that the noncompensable evaluation for hepatitis C is 
accurate.

C. Right knee

VA outpatient treatment records dated 1986 to March 1992, 
indicated that in March 1992 the veteran made an unspecific 
complaint concerning the right leg.  VA outpatient treatment 
records dated June 1997 to December 1998 show the veteran 
complaint of right knee pain in March 1998.  March 1998 x-ray 
revealed normal right knee.

In a VA examination dated September 1998 the veteran reported 
trouble with his right knee that he believed was due to his 
service connected left knee.  He indicated going up and down 
stairs bothered his right knee as did standing on a ladder.  
He reported a weird feeling in his right knee and described 
the pain as soreness, occurring approximately twice a month 
and lasted an hour.  On a scale from one to ten, the veteran 
indicated that his pain was a five.  He reported no 
alleviating factors and noted that precipitating factors 
included sitting in a chair, going up and down stairs, going 
up and down a ladder, and going up or down inclines.  The 
examination showed no crepitus in his right knee, with range 
of motion from 0 to 130 degrees, negative Lachman's sign and 
negative McMurray's sign.  The examiner noted that there was 
insufficient evidence to warrant acute or chronic diagnosis 
based on that examination.

A 0 percent (noncompensable) evaluation was assigned under 
38 C.F.R. § 4.71a Diagnostic Code 5257.  Under that code a 10 
percent evaluation is assigned for slight recurrent 
subluxation or lateral instability of the knee and a 20 
percent is warranted for moderate impairment.  

The Board finds that there is no medical evidence indicating 
left knee impairment that would warrant a 10 percent 
evaluation under Diagnostic Code 5257.  There is no evidence 
of recurrent subluxation or lateral instability or any other 
impairment that would warrant a compensable evaluation.

D. Umbilical hernia

In a September 1998 VA examination the veteran reported that 
he had an umbilical hernia that was first discovered in 1995.  
He indicated that he has been evaluated for surgery, but did 
not wish to have surgery.  He reported that the hernia was 
asymptomatic and only when he coughs did he have any strain 
or discomfort.  He noted that the hernia was reducible.  The 
examination showed the umbilical hernia to be redicible and 
nontender and measured 9.0 cm. by 7.0 cm.  The diagnosis was 
asymptomatic umbilical hernia.

December 1998 VA outpatient treatment records note the 
veteran's umbilical hernia as large soft, and reduces.

A 10 percent evaluation was assigned under 38 C.F.R. § 4.114 
Diagnostic Code 7338.  Under that code a noncompensable 
evaluation is provided where the hernia is not operated, but 
remediable, or small, reducible, or without true hernia 
protrusion.  A 10 percent evaluation is provided for an 
inguinal hernia which is post operative recurrent, readily 
reducible and well supported by truss or belt.  A 30 percent 
evaluation is provided for an inguinal hernia which is small, 
post operative recurrent, or unoperated irremediable, not 
well supported by a truss, or not readily reducible.

The Board is of the opinion that the evidence of record 
demonstrates that the veteran's disability picture for his 
umbilical hernia does not meet the criteria for a 30 percent 
evaluation under Diagnostic Code 7338.  There is no clinical 
evidence of a postoperative recurrent, or unoperated 
irremediable, not well supported by truss, or not readily 
reducible which would warrant a higher evaluation under 
Diagnostic Code 7338.  The September 1998 VA examination 
diagnosed asymptomatic umbilical hernia with a subsequent VA 
outpatient record noting soft, large umbilical hernia, 
reduces.  Accordingly, the Board concludes that the 10 
percent evaluation for the veteran's umbilical hernia is 
accurate.

E. Hemorrhoids

In the September 1998 VA examination the veteran made no 
complaints concerning hemorrhoids.  The examination showed 
rectum within normal limits with the exception of the 
veteran's umbilical hernia.

The veteran's hemorrhoids have been rated noncompensable 
under 38 C.F.R. § 4.114, Diagnostic Code 7336.  Under that 
code a noncompensable evaluation is warranted for mild or 
moderate hemorrhoids.  A 10 percent evaluation is warranted 
for hemorrhoids which are large or thrombotic, irreducible, 
with excessive redundant tissue, evidencing frequent 
recurrences.

The medical evidence reveals no manifestations that would 
warrant any compensable assessment for hemorrhoids, and the 
veteran has not presented any evidence of any such 
manifestations.  Hence, the Board must conclude that the 
noncompensable evaluation assigned to the veteran's 
hemorrhoids is appropriate.

F. Kidney stones

July 1997 VA x-ray showed the right kidney was normal in 
appearance with no hydronephrosis seen on either side.  There 
was a 1 cm. hyperschoic focus in the left mid kidney.  This 
was noted as a distal shadowing and was consistent with a 
renal stone.  But was a nonobstructing stone.  The impression 
was left renal calculi measuring 1 cm., no evidence of 
obstruction seen.

In the September 1998 VA examination the veteran made no 
complaints of kidney stones and there were no findings of 
kidney stones.

The veteran's kidney stones have been rated noncompensable 
under 38 C.F.R. § 4.115b, Diagnostic Code 7508.  Under 
Diagnostic Code 7508 nephrolithiasis is rated as 
hydronephrosis under Diagnostic Code 7509, except when there 
is recurrent stone formation requiring one or more of the 
following: (1) diet therapy, (2) drug therapy, (3) invasive 
or noninvasive procedures more than two times per year.  
Under Diagnostic Code 7509, hydronephrosis with only an 
occasional attack of colic, not infected and not requiring 
catheter drainage, warrants a 10 percent rating, with 
frequent attacks of colic, requiring catheter drainage 
warrants a 20 percent rating, and with frequent attacks of 
colic with infection (pyonephrosis) and kidney function 
impairment warrants a 30 percent rating.  Hydronephrosis that 
is severe is to be rated as renal dysfunction.  Id.

The medical evidence reveals no manifestations that would 
warrant any compensable assessment for kidney stones, and the 
veteran has not presented any evidence of any such 
manifestations.  Hence, the Board must conclude that the 
noncompensable evaluation assigned to the veteran's kidney 
stones is appropriate.

G. Conclusion

A review of the evidence shows that the veteran is unable to 
meet the requirements for entitlement to a permanent and 
total rating for pension purposes.  As previously discussed, 
entitlement to pension benefits may be found if the veteran 
has a lifetime impairment which would render it impossible 
for the average person to follow a substantially gainful 
occupation.  38 U.S.C.A. § 1502; 38 C.F.R. § 4.15.  In this 
case, the veteran is unable to meet this requirement.  None 
of the veteran's disabilities constitutes a permanent total 
disability under 38 C.F.R. § 4.15, and his various 
disabilities do not amount to a combined one hundred percent 
evaluation for pension purposes.

Moreover, a permanent and total disability rating is not 
warranted under the applicable schedular criteria provided 
for under 38 C.F.R. § 4.16(a), 4.17.  The veteran does not 
have a disability rated at 60 percent or higher, or one 
disability rated at 40 percent with the combined rating at 70 
percent.  The combined rating for the veteran's nonservice 
connected disabilities is appropriately designated at 50 
percent.

As the veteran's disability does not meet the percentage 
requirements of 38 C.F.R. §§ 4.16(a), 4.17, the Board must 
determine whether he is entitled to pension benefits based on 
subjective criteria, including age, education and 
occupational history.  38 C.F.R. §§ 3.321, 4.15. 

The veteran has not shown that his nonservice-connected 
disabilities render him unemployable under 38 C.F.R. 
§ 3.321(b)(2) and no medical professional is shown to have 
offered an opinion that the combined effects of his 
nonservice-connected disorders result in unemployability.  In 
addition, the veteran has not shown that his disabilities 
result in frequent periods of hospitalization, or marked 
interference with employment.  Accordingly, the Board 
concludes that the veteran has simply not presented such an 
unusual disability picture so as to render impractical the 
application of regular schedular standards.  Hence, a basis 
for entitlement to a permanent and total disability 
evaluation on an extraschedular basis has not been presented.  
See VanHoose v. Brown, 4 Vet. App. 361, 363 (1993).

On the basis of the above analysis a preponderance of the 
evidence is against a permanent and total disability 
evaluation for pension purposes.  38 U.S.C.A. § 5107(b).  The 
Board has considered the provisions of 38 U.S.C.A. § 5107(b), 
but 
there is not such a state of equipoise of the positive 
evidence with the negative evidence to otherwise establish a 
basis for favorable action on the veteran's appeal.

III. Increased evaluation for a left knee condition

The veteran claims that he has suffered an increase in the 
severity of his service-connected disability.  When a veteran 
is seeking an increased rating, such an assertion of an 
increase in severity is sufficient to render the increased 
rating claim well-grounded.  38 U.S.C.A. § 5107(a); Proscelle 
v. Derwinski, 2 Vet. App. 629, 632 (1992).  With a well-
grounded claim arises a statutory duty to assist the veteran 
with the development of evidence in connection with his 
claim.  38 U.S.C.A. § 5107(a).  The Board finds that the 
record as it stands is adequate to allow for equitable review 
of the veteran's increased rating claim and that no further 
action is necessary to meet the duty to assist the veteran. 

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

It should also be noted that when evaluating disabilities of 
the musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.  

VA outpatient treatment records dated March 1998 show that 
the veteran was seen twice for complaints of left knee pain.  
The examination showed full range of motion and no effusion 
of the knee.  The impression was myalgia joint pain.  X-rays 
of the knees revealed the bones and articulations were 
normal, no acute fracture or abnormal joint effusion noted.  
Later that month the veteran complained of chronic left knee 
pain.  The examination showed no edema of lower extremities.  
On range of motion the veteran moved his knee very slowly and 
deliberately and there was a decrease in range of motion.  
Positive crepitus left knee.  

In a September 1998 VA examination the veteran reported a 
cold feeling in his left knee, with swelling.  He indicated 
that two days a week he has trouble with his left knee on a 
regular basis.  He reported that the duration of the pain was 
up to all day without medications, but with medications 2 
hours.  On a severity scale of one to ten, he rates his left 
knee pain as an eight.  He identifies alleviating factors as 
rest and that precipitating factors include prolonged 
sitting.  The examination showed range of motion of the left 
knee was from 0 to 110 degrees, with tenderness throughout 
the examination.  He had 2.0 cm of edema on the left knee.  
He had a negative Lachman's sign and a negative McMurray's 
sign.  He had no crepitus in his left knee.  The diagnosis 
was status post surgical repair with chronic residuals of 
pain and decreased range of motion of the left knee.  

VA outpatient treatment records dated October to December 
1998 show the veteran complaining of left knee pain, locking, 
give way, some swelling.  A November 1998 VA MRI of the left 
knee revealed a tear of the medial meniscus with meniscal 
capsular separation.  No evidence of an ACL tear.  Small 
focus of osteochondritis dissecans in the lateral femoral 
condyle.  Small joint effusion with a moderate size loculated 
Baker's cyst.  December 1998 VA hospital records indicate 
that the veteran underwent a debridement of left medial 
meniscus, debridement of patellofemoral chondromalacia and 
medial compartment chondromalacia. 

January 1999 VA outpatient treatment records indicated that 
the veteran was walking with a cane and limp, but had no 
evidence of infection.  The veteran was to return in four 
weeks.  

The Board notes that the RO assigned a 10 percent evaluation 
for the veteran's left knee under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003-5260 (limitation of flexion of the leg; 
degenerative arthritis).  The RO also assigned a 10 percent 
evaluation for the veteran's left knee under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5259 (removal of semilunar cartilage 
which is symptomatic), for a combined left knee rating of 20 
percent.  Originally, the veteran had been rated under 
38 C.F.R. § 4.71a, Diagnostic Codes 5010-5257 (arthritis due 
to trauma, substantiated by x-ray findings, to be rated as 
degenerative arthritis; other impairment of the knee, 
recurrent subluxation or lateral instability). 

The Board observes that the medical findings in 1998 do not 
indicate that the arthritis in the knee joint is 
significantly disabling.  The surgeon who performed the 
operation in December did not even list arthritis in the 
final diagnosis.  This does not mean that the knee is free of 
any arthritis or that the veteran is not entitled to a 
separate compensable rating for the limitation of motion in 
the knee under Diagnostic Code 5010-5003-5260.  No great harm 
would occur, however, by rating all of his symptoms under 
Diagnostic Code 5257.  He does exhibit tenderness, effusion, 
apparent locking, and functional limitation due to pain, and 
all the signs and symptoms might be considered indicative of 
a degree of impairment contemplated by a 30 percent rating 
for severe knee impairment under code 5257.  Alternatively, 
it is appropriate to do as the RO did in this case and rate 
the limitation of motion separately, assigning a 10 percent 
rating therefor.  His motion is less than compensable in 
degree but, when consideration is given to the functional 
loss and the arthritis, the 10 percent rating is adequate.  
The other symptoms then may be rated under Diagnostic Code 
5258, which provides a 20 percent rating for dislocated 
semilunar cartilage with frequent episodes of "locking," 
pain, and effusion into the joint or 20 percent under 
Diagnostic Code 5257, which provides a 20 percent rating for 
moderately severe impairment  38 C.F.R. § 4.71a.  

In the final analysis, the Board is of the opinion that the 
combined 30 percent rating for all the knee impairment should 
be restored.  The Board concludes that the veteran's left 
knee condition warrants a 20 percent evaluation based on 
Diagnostic Code 5258 and an additional 10 percent under 
Diagnostic Code 5010-5003- 5260.  The 10 percent rating 
reflects pain with functional loss under sections 4.40, 4.59, 
and DeLuca.  


In the Board's opinion, the veteran's left knee disability is 
simply not impaired to a degree to warrant a higher schedular 
evaluation under the Schedule for Rating Disabilities, and 
the preponderance of the evidence is against a rating for the 
left knee in excess of the combined 30 percent.  

ORDER

New and material evidence not having been submitted to reopen 
the claim for secondary service connection for a right knee 
condition, service connection remains denied.

Having reopened the claim for entitlement for secondary 
service connection for a right hip condition, in absence of 
evidence of a well- grounded claim, service connection for a 
right hip condition as secondary to the service connected 
left knee condition is denied.

Entitlement to a total and permanent disability rating for 
pension purposes is denied.

An evaluation in excess of 10 percent for left knee 
degenerative arthritis is denied.

Entitlement to a 20 percent evaluation for the veteran's left 
knee condition is granted.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

 

